Name: Council Regulation (EEC) No 178/83 of 25 January 1983 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 1 . 83 Official Journal of the European Communities No L 24/79 COUNCIL REGULATION (EEC) No 178/83 of 25 January 1983 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway HAS ADOPTED THIS REGULATION : Article 1 1 . Fishing by vessels flying the flag of Norway in the 200-mile zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea, the Labra ­ dor Sea, Davis Strait , Baffin Bay and the Atlantic Ocean north of 43 ° N shall be authorized until 30 April 1983 for the species mentioned in Annex I within the geographical and quantitative limits laid down therein and in accordance with the conditions laid down in this Regulation. 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base ­ lines from which the fishing zones of the Member States are measured with the following exceptions : (a) fishing in the Skagerrak is allowed seawards of four nautical miles from the baselines of Den ­ mark ; (b) fishing for dogfish and basking shark is allowed in the areas defined in Annex II . 3 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is estab ­ lished in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 4 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned .  THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the Fisheries Agreement between the European Economic Community and the Kingdom of Norway ('), and in particular Article 2 thereof, Having regard to the proposal from the Commis ­ sion, Whereas it was not possible to adopt before 31 December 1982 definitive rules for fishing by Norwegian vessels in the Community fisheries zone in accordance with the conclusions of the consulta ­ tions which took place ; Whereas , in order to avoid a too long interruption of reciprocal fishing by vessels of the two parties in the fisheries zone of the other, the two parties have agreed on reciprocal interim arrangements ; whereas it is , therefore , necessary that the Community adopt immediately interim rules authorizing fishing by Norwegian vessels in the Community fisheries zone until 30 April 1983 ; Whereas , consequently , this measure should be adopted on a temporary basis , subject to its later inclusion in a definitive system to be adopted under Article 43 of the Treaty ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each party shall grant access to fishing by ves ­ sels of the other parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the baselines ; Whereas the Fishery Agreement of 1964 between the United Kingdom and Norway provides that Norwe ­ gian vessels are authorized to fish for dogfish and basking shark in certain areas between six and 12 nautical miles from the baselines of the United Kingdom, Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex III is to be entered .(') OJNoL226, 29 . 8 . 1980, p. 48 . No L 24/80 Official Journal of the European Communities 27 . 1 . 83 7 . In the event that there has been failure to com ­ ply with obligations laid down in this Regulation, the licence will be withdrawn . 3 . Vessels referred to in paragraph 1 , except those fishing in ICES division III a), shall forward to the Commission the information set out in Annex IV. This information is to be forwarded according to the rules set out in that Annex. 8 . No licence shall be issued for a period of maxi ­ mum 12 months to vessels in respect of which the obligations laid down in this Regulation have not been observed . 4. The registration letters and numbers of the ves ­ sels referred to in paragraph 1 must be clearly marked on the bow of the vessels on both sides . 9 . Licences issued in pursuance of Regulation (EEC) No 765/82 (') and valid on 31 December 1982 shall remain valid until 15 February 1983 at the latest, if so requested by the Norwegian authorities . Article 3 1 . Fishing within ICES sub-area XIV and division V a) and NAFO sub-area 1 , under the quotas estab ­ lished in Article 1 , shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence . 2 . Fishing within all other ICES areas with vessels over 200 GRT under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence . Article 4 When an application for a licence is submitted to the Commission, the following information shall be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration : (e) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power ; (h ) call sign and radio frequency ; ( i ) intended method of fishing ; (j ) intended area of fishing ; (k) species for which it is intended to fish ; ( 1 ) period for which a licence is requested . 3 . The delivery of licence for the purpose of para ­ graph 1 shall be subject to the condition that the number of licences shall not exceed :  13 for fishing Greenland halibut,  24 for fishing northern deep-water prawn (Pan ­ dalus borealis ) within ICES sub-area XIV and division V a) and in NAFO sub-area 1 . However, the number of vessels fishing simulta ­ neously for northern deep-water prawn may not exceed 14 per month . I 4 . The Commission shall deliver licences for fish ­ ing referred to in paragraph 2 to all vessels for which a licence is requested by Norwegian authorities . Article 5 Fishing for the quotas referred to in Article 1 for blue ling, ling, tusk and Greenland halibut is only allowed by use of the method commonly known as ' long-lining'. 5 . Each licence shall be valid for one vessel only . When two or more vessels are taking part in the same fishing operation, each vessel shall be in pos ­ session of a licence . Article 6 The use of trawls and of purse seines for catching pelagic species shall be prohibited in Skagerrak from Saturday midnight to Sunday midnight.6 . Licences referred to in paragraph 1 may be can ­celled with a view to the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . (') OJ No L 87, 1.4. 1982 , p. 5 . 27 . 1 . 83 Official Journal of the European Communities No L 24/81 inform the Commission of the name of the vessel involved and of any action they have taken . Article 7 The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels, to ensure the enforcement of this Regulation . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities .Article 8 Where an infringement is duly found to have taken place, the Member States shall , without delay , It shall apply until 30 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL No L 24/82 Official Journal of the European Communities 27 . 1 . 83 ANNEX I Fishing quotas (tonnes) Species Area within which fishing is authorized Quantity Mackerel ICES VI a) (') + VII d), e), f), h) + II a) 22 000 Herring ICES VI a) (') 7 000 Sprat ICES IV 40 000 Cod ICES IV 8 000 Haddock ICES IV 18 000 Saithe ICES IV and Skagerrak (2) 33 000 Whiting ICES IV 7 000 Plaice ICES IV 5 000 Herring ICES IV c) 4 000 (3) Sand-eel , Norway pout, blue whiting ICES IV 70 000 (4) Blue whiting ICES II , IV a), VI a) ('), VI b), VII 0, XIV 160 000 (6) Blue ling ICES IV, Vb), VI , VII 1 000 (7) Ling and tusk ICES IV, Vb), VI , VII 22 000 (7) (8) Dogfish ICES IV, VI , VII 2 000 (9) Basking shark ( l0) ICES IV, VI, VII 800 Porbeagle ICES IV, VI , VII 500 Northern deep-water prawn (Pandalus borealis) NAFO 1 ( ») ICES XIV + V a) 500 2 000 Greenland halibut NAFO 1 500 ( 12) ICES XIV + V a) 500 ( 12) Halibut NAFO 1 200 ( 12) Other species ( B) ICES IV 5 000 m North of 56 °30'N . (2) Limited in the west by a line drawn from the lightouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (3) From this quota catches made between 1 October and 31 December 1982 shall be deducted . The remainder, may be fished only until 28 February 1983 . (4) Of which sand-eel alone not more than 60 000 tonnes or Norway pout and blue whiting together not more than 50 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a) north of 56 °30'N . However, this quantity should be deducted from the quota of sand-eel , Norway pout and blue whiting in ICES IV . (5 ) West of 1 2 ° W. (6) Of which no more than 40 000 tonnes may be fished in ICES division IV a). (7) Of which a by-catch of 20 % of cod per ship, at any moment, is authorized in ICES sub ­ areas VI and VII . However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground . The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes should be cod . (8) Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 9 000 tonnes . (9) This quota does not include catches taken in the areas defined in Annex II . ( I0) Basking shark liver. (") South of 68 ° N. ( 12) By-catches of cod should not exceed 10 % . ( 13 ) Excluding shrimps . 27 . 1 . 83 Official Journal of the European Communities No L 24/ 83 ANNEX II Zone between six and 12 nautical miles from the baselines of the territorial sea of the United Kingdom (a) Fishing for dogfish : the areas extending from a line due west of Ard an Runair (North Uist) northwards to a line due east of Start Point (Orkney) including the areas around the Flannan Islands, the Shetland Islands and Fair Isle and the off-lying islands of the St. Kilda Group, North Rona and Sulisker, Sule Skerry and Stack Skerry . (b) Fishingfor basking sharks . the same areas as for dogfish and also the area between a line due west of the Mull of Oa (Islay ) and a line due west of Ard an Runair. ANNEX III 1 . The following details are to be entered in the log-book after each haul when fishing within the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1.1 . the quantity (in kilograms) of each species caught ; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made ; 1.4 . the fishing method used ; 1.5 . all radio messages sent in conformity with Annex IV . 2 . The following log-book has to be used when fishing within NAFO sub-area 1 and ICES sub-areas XIV and V. E U R O PE A N C O M M U N IT IE S L O G -B O O K FO R N A FO SU B -A R EA 1 \N D IC ES SU B -A R EA S X IV A N D V V es se l na m e D at e N oo n po sit io n (G M T ) Si de N o C om m un it ie s li ce nc e N o C an ad ia n li ce nc e N o D ay M on th Y ea r L at it ud e Lo ng itu de N A F O di vi si on 09 N W P os it io n at st ar t of to w Ca tc h by sp ec ie s (k ilo gr am s  ro un d w ei gh t) T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H ou rs fi sh ed D ep th (m et re s) Ty pe of ge ar N u m b er of ne ts or li ne s us ed M es h si ze L at it ud e Lo ng i ­ tu de N A F O di vi si on C od (1 01 ) R ed fi sh (1 03 ) G re en la nd h al ib u t (1 18 ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed No L 24 / 84 Official Journal of the European Communities 27 . 1 . 83 K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t Su b- to ta l fo r da y D is ca rd ed To tal fo r vo ya ge K ep t D is ca rd ed Ro un d we igh t( kil og ram s) pr oc es se d tod ay fo r hu m an co ns um pt io n Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo r re du cti on T ot al R em ar ks M as te rs sig na tu re 27 . 1 . 83 Official Journal of the European Communities No L 24/85 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmis ­ sion are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200-nautical-mile fishing zone off the coasts of the Member States of the Community, or 1.1.2 . that part of sub-area 0 and 1 as defined by the Convention on Future Multilateral Cooper ­ ation in the Northwest Atlantic Fisheries situated under the jurisdiction of Denmark or Canada : (a) the information specified under point 1.5 below ; (b) the quantity ( in kilograms) of each species of fish in the hold ; (c) the date and NAFO sub-area or ICES sub-area within which the captain intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and"l . 1.2 on a given day one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : (a) the information specified under 1.4 below ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the quantity (in kilograms) of each species caught since the previous transmission ; (d) the ICES sub-area or NAFO sub-area in which the catches were taken ; (e) the quantity (in kilograms) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kilograms) of each species landed in a port of the Community since the vessel entered the zone ; 1 . 2.2 . the zone referred to under 1.1.2 : information referred to under (a), (b), (c), (d), (e) and (f), (g) the quantity (in kilograms) of discards specified by species since the previous trans ­ mission . 1.3 . A notice of leaving at least 48 hours prior to the vessel 's scheduled exit from the zone referred to under 1.1.2 and ICES sub-area XIV. 1.4 . At three-day intervals , commencing on the third day after the vessel first enters the zones referred to under 1.1.1 when fishing for herring and at weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 when fishing for all species other than herring : (a) the information specified under 1.5 below ; (b) the quantity (in kilograms) of each species caught since the previous transmission ; (c) the ICES division or NAFO sub-area in which the catches were made. No L 24/86 Official Journal of the European Communities 27 . 1 . 83 1.5 . (a) the name, call sign , identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex address 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station Skagen BlÃ ¥vand RÃnne Norddeich Call sign ofradio station OXP OXB OYE DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead PCH OST GNF GKZ GCC GKR GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC OZN OXF OX I OYS OZM OXJ 22239 LGN LGZ LGL LGQ LGT LGA Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Thorshavn Central GothÃ ¥b Velferdsstasjon fÃ ¦ringerhamm Bergen Farsund FlorÃ ¸ Rogaland TjÃ ¸rne Alesund 4. Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements , which shall be given in the following order : 27 . 1 . 83 Official Journal of the European Communities No L 24/87  name of vessel ,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code :  message when entering one of the zones referred to under 1.1.1 and 1.1.2 : ' IN ',  message when leaving one of the zones referred to under 1.1.1 and 1.1.2 : 'OUT',  weekly message : 'WKL',  message concerning scheduled exit from the zone referred to under 1 . 1 .2 : ' NL',  the geographical position,  the ICES sub-area or NAFO sub-area in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms) of each species of fish in the hold using the code men ­ tioned in point 5 ,  the ICES division or NAFO sub-area in which the catches were made,  the quantity ( in kilograms) of each species transferred to other vessels since the pre ­ vious transmission ,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kilograms) of each species landed in a port of the Community since the previous transmission,  the name of the master,  the quantity (in kilograms) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius), C. Greenland halibut (Rei'nhardtius hippoglossoides), D. Cod (Gadus morhua), E. Haddock (Melannogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse mackerel (Trachurus trachurus), I. Round-nose grenadier (Coryphaenoides rupestris), J. Saithe ( Pollachius virens), K. Whiting (Merlangus merlangus), L. Herring (Clupea harengus), No L 24/88 Official Journal of the European Communities 27 . 1 . 83 M. N. O. P. Q. R. S. T. U. V. W. X. Y. Z. AA. BB . Sand-eel (Ammodytes spp.), Sprat (Clupea sprattus), Plaice (Pleuronectes platessa), Norway pout (Trisopterus esmarkii), Ling (Molva molva), Other, Shrimp (Pandalidae), Anchovy (Engraulis encrassicholus), Redfish (Sebastes spp.), American plaice (Hypoglossoides platessoides), Squid ( Illex), Yellowtail (Limanda ferruginea), Blue whiting (Gadus poutassou), Tuna (Thunnidae), Blue ling (Molva dypterygia), Tusk (Brosme brosme).